DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Specifically, the terms "automatically selecting" is indefinite because it is not clear what structure, if any, is required by these terms.  Additionally, there is no proper antecedent basis for 
To the extent the claims are definite and positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vestman et al. (US 2006/0117977 A1).
With respect to claims 1 and 3, Vestman et al.   (Fig.1) teaches a method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press ([0002]) having the steps of automatically selecting and executing one of a plurality of washing program i.e., predefined cleaning operations ([0012] and claim 14), making the selection on a basis of a predefined mathematical model executed on a computer 2 (a controller and program using an algorithm) and calculating the amount of soiling i.e., a parameter which includes a print substrate type, an ink type (printing ink) or amount of fountain solution i.e., a damping fluid corresponding to an amount of the printing fluid being present on the surface when executing the model ([0013-0017] and [0021]).  

	With respect to claim 10, Vestman et al. teaches the predefined cleaning operations which differ from one another in terms of duration ([0019] and claim 17).
Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 2 and 4-8 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Vestman et al. (US 2006/0117977 A1).  
	With respect to claims 2 and 4-8, Vestman et al. (Fig.1) teaches a method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press as recited.  See the explanation of Vestman et al. above.
Vestman et al. does not teach the parameter which is a film thickness or the predefined transfer rate of the printing fluid or a turning of printing material.
However, the selection of the desired parameter such as a film thickness, the predefined transfer rate of the printing fluid, a turning of printing material would be obvious through routine experimentation depending upon through type of printing fluid to be used and the characteristics of the surfaces between components to be transferred and the characteristics of a printing to be used in order to get best possible printing operation.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press of Vestman et al. by using the mathematical model i.e., the computer 2 of Vestman et al. (a controller and program using an algorithm)  to factor in as a film thickness of the printing fluid, the predefined transfer rate of a printing fluid, a turning of printing material to be used as a parameter for optimum cleaning fluid off a surface between components or rotatable components.
9 is  rejected under 35 U.S.C. § 103 (a) as being unpatentable over Vestman et al. (US 2006/0117977 A1)  in view of Hummel et al. (US 5,964,157).
	Vestman et al. (Fig.1) teaches a method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press as recited.  See the explanation of Vestman et al. above.
Vestman et al. does not teach the predefined cleaning operations differ from one another in terms of using different detergents.  
Hummel et al. (Fig.2) teaches the type of washing operations stored in a memory 25 i.e. the predefined cleaning operations which differs from one another in terms of using the type of washing i.e., different detergents and water for different printing fluid (the paragraph bridging cols. 4 and 5 and col.5, lines 22-29).

  In view of the teaching of Hummel et al., it would have been obvious to one of ordinary skill in the art to modify the method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press of Vestman et al. by providing programs i.e., the predefined cleaning operations which differ from one another in terms of using different type of washing fluid such as water and  detergents as taught by Hummel et al. for more effective cleaning operation since the cleaning surface would be obvious to use proper different detergents for cleaning different type of ink and the characteristic of the surface to be cleaned is well-known in the art. 
Conclusion
         	
         	The patents to Liu, Salaha et al., Price et al. and Stow et al. are cited to show other methods having obvious similarities to the claimed method.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853